I respectfully dissent since I feel Cross-Appellant has not properly preserved any alleged error regarding the agreed entry for appeal.
Appellant claims in his Assignment of Error that he did not receive any notice of hearing and did not sign the agreed judgment entry. Appellant filed a motion to vacate the agreed judgment entry but then withdrew this motion during the hearing on his motion for custody. By withdrawing his motion he has waived this issue for appeal. The majority concludes that Appellant was forced by the magistrate to withdraw this motion in order to obtain a favorable ruling from the magistrate on change of circumstances.
  There are two problems with this conclusion. The first problem is that no support is cited in the record for this conclusion. The second problem is that, even if Appellant did withdraw his motion to vacate in order to placate the magistrate, the matter is still not preserved for appeal because there was no ruling on the record on the motion to vacate. The magistrate did not grant or deny the motion as it was withdrawn from his consideration, yet the majority reverses the trial court on an issue not even before it.
I would affirm.